Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Posture: Non-final action
This is a reissue application filed on 04/06/2020 of US patent 9,982,022 Issued on May. 29, 2018. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Priority
US patent 9,982,022 was issued from US application 14/911,319 filed on Feb.10, 2016, which is 371 of PCT/EP2014/068259, filed Aug. 28, 2014; Which claims priority to EP application 13182022, filed Aug. 28, 2013.
Claims
Claims 1-16 were originally present in the issued `022 patent. New claims 17-18 added by the amendment filed on 4/6/2020.
Claims 1-18 are currently pending in this reissue application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1-5, 8 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,994,626. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

Both the present `022 patent and the `626 patent include common inventors - Joakim Nilsson, Erik Nordling and Patrik Stromberg.

The present claim 1 recites a polypeptide comprising the amino acid sequence selected from 
of SEQ ID NO: 55 or
an amino acid sequence which has at least 91 % identity to the sequence of 
SEQ ID NO: 55 provided that X46 is not D or E when X45 is N. 
The amino acid sequence of SEQ ID NO: 55 in the claim requires specific amino acids and permits options for other amino acids, as indicated by the presence of an “X” in the claim. 
The sequence of SEQ ID NO: 55 in the claim recites the following amino acid sequence: EX2 X3 X4 A X6X7EI X10 X11 LPNL X16 X17 X18 Q X20 X21AFI X25 X26 LX28X29X30 PX32 QS X35X36LLX39EAKKLX45X46X47Q – 
in which X2, X3, X4, X6, X7, X10, X11, X17, X18, X20, X21, X25 and X28 is any amino acid; X16 is N or T; X26 is K or S; X29X30PX32 is DDPS(SEQ ID NO: 74) or RQPE (SEQ ID NO: 75); X35 is A or S; X36 is E or N; X39 is A or C or S; X45 is E or S; X46 is D or E or S and X47 is A or S. 
The reference `626 patent claim 11 recites a polypeptide capable of binding human complement component 5 (C5) comprising the amino acid sequence of SEQ ID NO: 265, 266 or SEQ ID NO: 267 (see the attached). 
The amino acid sequences 265, 266 or 267 of the polypeptide claimed in the reference claim 11 anticipate the claimed genus of polypeptides of the present claim 1.
 or the amino acid sequence which has 91 % identity, since the sequence of the SEQ ID NO: 267 includes amino acids at position 16 is T; at position 26 is K; at positions 29-32 is DDPS; at position 35 is S; at position 36 is E; at position 39 is S; at position is 45 is S; at position 46 is E; and at position 47 is S.
The reference claim 11 amino acid sequence of SEQ ID NO: 265 anticipates the claimed polypeptide sequence of SEQ ID NO: 55 of claim 1 since the sequence of the SEQ ID NO: 265 includes amino acid at position 16 is T; at position 26 is K; at positions 29-32 is DDPS; at position 35 is S; at position 36 is E; at position 39 is S; at position is 45 is E, at position 46 is S and at position 47 is S.
The reference claim 11 amino acid sequence of SEQ ID NO: 266 anticipates the claimed polypeptide sequence of SEQ ID NO: 55 of claim 1 since the sequence of the SEQ ID NO: 266 includes amino acid at position 16 is T; at position 26 is K; at positions 29-32 is
RQPE; at position 35 is S; at position 36 is E; at position 39 is S; at position is 45 is S; at position 46 is E; and at position 47 is S.

Present claim 2 recites that X45 is S. The reference claim 11 polypeptide of amino acid sequences of SEQ ID NO: 266 or 267 anticipates claim 2 since the amino acid at position 45 is S.
Present claims 3 and 4 recite that X45X46 is SE. The reference claim 11 polypeptide of amino acid sequences of SEQ ID NO: 266 or 267 anticipates claims 3 and 4 since the amino acids at positions 45, 46 is SE.

Present claims 5 and 17 recite a polypeptide comprising the amino acid sequence selected from (i) SEQ ID NO: 56 and (ii) SEQ ID NO: 57, where Xy is as defined in claim 1. 
The sequence of SEQ ID NO: 56 in the claims 5 and 17 recite the following amino acid sequence:
YAK EX2 X3 X4 A X6X7EI X10 X11 LPNL X16 X17 X18 Q X20 X21AFI X25 X26 LX28X29X30 PX32 QS X35X36LLX39EAKKLX45X46X47 Q AP - 
in which X2, X3, X4, X6, X7, X10, X11, X17, X18, X20, X21, X25 and X28 is any amino acid; X16 is N or T; X26 is K or S; X29X30PX32 is DDPS or RQPE; X35 is A or S; X36 is E or N; X39 is A or C or S; X45 is E or S; X46 is D or E or S and X47 is A or S.

The reference claim 11 amino acid sequence of SEQ ID NO: 265 anticipates the claimed polypeptide sequence of SEQ ID NO: 56 of claims 5, 17 - since the sequence of the SEQ ID NO: 265 includes YAK at the 5` end; and the amino acids at position 16 is T; at position 26 is K; at positions 29-32 is DDPS; at position 35 is S; at position 36 is E; at position 39 is S; at position is 45 is E, at position 46 is S and at position 47 is S.
The reference claim 11 amino acid sequence of SEQ ID NO: 266 anticipates the claimed polypeptide sequence of SEQ ID NO: 56 of claims 5, 17 - since the sequence of the SEQ ID NO: 266 includes YAK at the 5` end; the amino acids at position 16 is T; at position 26 is K; at positions 29-32 is RQPE; at position 35 is S; at position 36 is E; at position 39 is S; at position is 45 is S; at position 46 is E; and at position 47 is S.

The present claim 8 recites, “a population of polypeptide variants based on common scaffold.”  The reference `626 patent claim 11 anticipates the present claim 8.

2.	Claims 5, 6, 8-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,994,626 in view of US 8,426,557. 

The reference `626 patent claim 11 recites a polypeptide capable of binding human complement component 5 (C5) comprising the amino acid sequence of SEQ ID NO: 265, 266 or SEQ ID NO: 267.  The polypeptides of amino acid sequence of SEQ ID NO: 265, 266 or 267 bind to human complement component 5 (C5) and read on the present claim 1, and the amino acid sequence of SEQ ID NO: 56 of claim 5 for the reasons discussed above. 
Present claim 5 recites a polypeptide comprising amino acid sequence of SEQ ID NO: 56 or SEQ ID NO: 57; and the present claim 18 recites amino acid sequence of SEQ ID NO: 57. The amino acid sequence of SEQ ID NO: 57 of the claims 5 and 18 additionally comprises amino acids FNK at the 5` end of the amino acid sequence of SEQ ID NO: 55 (discussed above). The `626 patent does not teach additional amino acids FNK at 5` end of the claimed 
Present claim 6 recites a fusion polypeptide comprising the polypeptide of claim 1. The reference `626 claim 11 does not disclose the fusion polypeptide. However, it was well known in the prior art that the polypeptides may be expressed as fusion polypeptides in a system for recombinant expression of polypeptides. The `557 patent in the same filed of endeavor discloses IGF-1R binding motif (IBM) sequences and polypeptides and variants (col. 7:62-col. 8:1, 22-39). The IBM may form part of a three-helix bindle protein domains of protein A from Staphylococcus aureus (fusion proteins) (col. 3-4; col.8). The sequence of SEQ ID NO: 319 or 320 include the IGF-1R binding motif and Staphylococcus protein A sequence. Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to express the polypeptides of the reference claim 11 as fusion proteins.
Present claim 8 recites a population of polypeptide variants based on a common scaffold, and claim 9 recites that the population comprises 1x104 unique polypeptides.  The reference `626 claim 11 does not recite a population of polypeptide variants. However, it was well known in the art cloning and expressing the polypeptide variants in a library (a population). The `557 patent discloses a library of IGF-1R binding motif (IBM) variants (a population of the polypeptides based on the common scaffold) displayed on bacteriophage and further teaches method for selection of IGF-1R binding polypeptide from the library (col. 10, Example 1, Example 2). The `557 teaches that a library comprising 1x108 different z variant molecules (col. 18, lines 65-66).  Thus, it would have been obvious to a person of ordinary skill in the art at the time of the  as a population of polypeptides or a library comprising 1x104 unique polypeptides (claim 9). 
Present claim 10 recites a population of polynucleotides encoding the polypeptide of claim 8; claims 11-12 recite a phage display system. The `557 teaches phage display library of Z variants (Example 2), and the expression vectors which reads on the population of polynucleotides encoding the polypeptides and the phage display system. 
Present claims 13-16 recite methods for selecting and isolating a desired polypeptide in a population of polypeptides. The reference `626 claim 11 does not recite the claimed method of selecting and isolating the desired polypeptide from the population of polypeptides. However, the `557 discloses the selection of the polypeptide from the variant library, and method for isolating a polynucleotide encoding the desired polypeptide and sequencing the polynucleotide/polypeptide (col. 12, line 6 to col.19, line 50). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to selecting and isolating a desired polypeptide from the library of Z variants. 

					Conclusion
Claims 1-6, 8-18 are rejected. 
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Ongoing Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent No. 9,982,022 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:


By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450


By FAX to:
(571) 273-9900
Central Reexamination Unit


Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit

401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Sharon Turner/
Patent Reexamination Specialist
Central Reexam Unit 3991